Case: 12-10548    Date Filed: 03/28/2013   Page: 1 of 3


                                                             [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 12-10548
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 8:04-cr-00249-RAL-MSS-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

RYAN D. MOORE,

                                                             Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                (March 28, 2013)

Before BARKETT, MARTIN and FAY, Circuit Judges.

PER CURIAM:

     Ryan D. Moore appeals pro se the district court’s denial of his request for a
              Case: 12-10548     Date Filed: 03/28/2013    Page: 2 of 3


sentence reduction pursuant to 18 U.S.C. § 3582(c)(2) and Amendment 750 to the

Sentencing Guidelines. He argues that the court erred by not reducing his

sentence, and contends that the district court failed to make a finding of fact

regarding the drug quantity when he was convicted in 2005.

      In 2004, Moore pled guilty to two felony crack cocaine offenses. A

presentence investigation report (“PSI”) noted that he was held responsible for

1,173.8 grams of crack cocaine and 90 grams of powder cocaine, which

corresponded with a base offense level of 36. After various adjustments, Moore’s

total offense level was 35. In 2005, the district court sentenced him to a total of

180 months’ imprisonment. In 2008, he moved for a § 3582(c)(2) sentence

reduction under Guideline Amendment 706, which revised the drug quantity tables

for crack cocaine and, at that time, reduced Moore’s base offense level to 34 and

his total offense level to 33. The court granted his 2008 motion, reducing his total

sentence to 135 months’ imprisonment.

      In November 2011, Moore filed the present pro se motion for a sentence

reduction under § 3582(c)(2) pursuant to Guideline Amendment 750. Amendment

750, made retroactively applicable effective November 1, 2011, by

Amendment 759, again revised the crack cocaine quantity tables listed in U.S.S.G.

§ 2D1.1(c). See U.S.S.G. App. C, Amend. 750, Reason for Amend. and U.S.S.G.

App. C, Amend. 759. After Amendment 750, however, Moore’s base offense level


                                          2
               Case: 12-10548     Date Filed: 03/28/2013    Page: 3 of 3


remains at 34 and his total offense level is still 33. Id. The district court denied

Moore’s 2011 motion because Amendment 750 did not lower his Guideline range.

Moreover, a reduction, is not consistent with the Guidelines’ policy if it does not

have the effect of lowering the defendant’s applicable guideline range. U.S.S.G. §

1B1.10(a)(2)(B). A proceeding under § 3582(c)(2) and U.S.S.G. § 1B1.10 does

not constitute a full resentencing, and the district court must maintain all original

sentencing determinations, with the sole exception of applying the relevant

amended guideline range. United States v. Bravo, 203 F.3d 778, 781 (11th Cir.

2000).

      Here, the district court did not abuse its discretion by denying Moore’s

§ 3582(c)(2) motion, as it correctly concluded that Moore was not eligible for a

reduction because Amendment 750 did not reduce his offense level, so his

Guideline range also did not change. See 18 U.S.C. § 3582(c)(2). As Moore’s

base offense level remains at 34, the same as it was when the court reduced his

sentence in 2008, he was not eligible for a sentence reduction pursuant to

§ 3582(c)(2) and Amendment 750.

      AFFIRMED.




                                           3